Citation Nr: 1704498	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left-sided head injury.

2.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder with depressed mood.

3.  Entitlement to service connection for a left eye condition.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which, in part, denied service connection for an adjustment disorder with a depressed mood, a left sided head injury and a blind left eye.  The Board notes that entitlement to PTSD was also denied and not appealed by the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's service connection claims for a left-sided head injury, a left eye condition and a psychiatric disorder.

For the Veteran's claimed conditions of the left eye and residuals of a left sided head injury, the Veteran contends that the conditions onset in-service.  Specifically, he asserts they are due to a blow to the head during an altercation in 1976.  He reports that he continued to have problems since the injury to include loss of vision in his left eye.  He explained that he sought treatment at a hospital but did not report it to the military.  See VA Form 21-0781 received October 1, 2008; Veteran's statement received October 1, 2008; VA Form 21-526 received September 12, 2008 and appellant's brief dated January 3, 2017.  

The Veteran asserts his psychiatric disorder initially had its onset during boot camp and it remains unclear whether he also relates the condition to the altercation described above.  See VA Form 21-526 received September 12, 2008 and Veteran's statement submitted October 1, 2008.  

The Veteran was afforded a VA examination in January 2009, a VA psychiatric examination in January 2009 and a VA eye examination in February 2009.  The Veteran was diagnosed with a status-post head injury, recovered (general examination), an adjustment disorder with a depressed mood with a negative nexus opinion (psychiatric examination) and an uncorrected refractive error, a retinal drusen and low-tension glaucoma (eye examination).  

The Board notes that refractive errors of the eyes and personality disorders are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes or an adjustment disorder.  38 C.F.R. §§ 3.303 (c), 4.9.  

The Board finds additional VA examinations are required to adequately address the nature and etiology of the Veteran's claimed left eye, residuals of a left-sided head injury and psychiatric disorder.  In this regard, no nexus opinions were provided regarding the Veteran's diagnosed left eye and status-post head injury conditions.  Since the VA psychiatric examination, which diagnosed an adjustment disorder, the Veteran had received additional psychiatric diagnoses such as depression (with a reported 20 year history in an August 4, 2008 VA treatment record), anxiety, and psychosis for which a nexus opinion has not been provided.  As such, updated VA examinations are required to adequately address the nature and etiology of the Veteran's left eye and residuals of a left sided head injury conditions.   See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It appears there may be outstanding VA and non-VA treatment records relevant to the Veteran's claims.  On the Veteran's claim received September 12, 2008 he indicated that he was treated at the Fort Riley, Kansas Army Hospital and a private hospital for his claimed conditions.  No such records have been associated with the claims file, nor does the record reflect that attempts have been made.  As such, efforts should be made to obtain these records on Remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him an opportunity to identify any VA or non-VA records relevant to his claim.  After any necessary authorizations, obtain any identified outstanding records.

2.  Obtain records from the Army Hospital in Fort Riley, Kansas regarding the Veteran's treatment surrounding his altercation that occurred either in April or June 1976 and any updated VA treatment records including those from the Baltimore VAMC beyond July 2008.  Any negative responses must be documented in the claims file.

3.  Thereafter, arrange for appropriate VA examinations to address the nature and etiology of any residuals of a left-sided head injury, eye condition and psychiatric disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiners designated to examine the Veteran, and the report of the examinations should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

For the Veteran's residuals of a left-sided head injury:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran has residuals of a left-sided head injury that is caused or aggravated by active duty, including his reported altercation?


For the Veteran's eye condition(s):

Is it at least as likely as not (a 50 percent or better probability) that the Veteran has a diagnosed eye disability that is caused or aggravated by active duty, including his reported altercation?

The examiner should also state whether any current eye disability is a result of an in-serivce injury or disease superimposed over a congenital or developmental defect.

For the Veteran's psychiatric disorder:

Identify all current psychiatric diagnoses.  For each acquired psychiatric disorder, is it at least as likely as not (a 50 percent or better probability) that the disorder was caused or aggravated by active service?

The examiner should reconcile any opinion with the evidence of record, and cite to the record as appropriate

4.  Then, the claims for service connection of residuals of a left-sided head injury, a left eye condition and psychiatric disorder must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




